United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2514
                                    ___________

Edward Jones,                          *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Charles R. Peden, Attorney at Law;     *
Paul A. Schmidt, Attorney at Law,      *         [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                           Submitted: September 7, 1999

                                Filed: September 10, 1999
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Edward Jones brought a 42 U.S.C. § 1983 action against some private attorneys,
seeking damages for uncompensated legal work Mr. Jones alleged he had performed
for them. The district court1 dismissed the complaint for failure to state a claim under
section 1983. Mr. Jones appeals. Upon reviewing the record, we conclude that
dismissal was proper because Mr. Jones did not allege facts amounting to a

      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas.
constitutional violation and did not allege defendants acted under color of state law.
See West v. Atkins, 487 U.S. 42, 48 (1988) (§ 1983 plaintiff must allege violation of
constitutionally protected right and show alleged deprivation was committed by person
acting under color of state law). To the extent that Mr. Jones may have alleged a
breach of contract, we note that he alleged all parties were Arkansas residents; thus,
there was no diversity jurisdiction.

      Accordingly, we affirm.

      A true copy.

      Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-